Citation Nr: 0707918	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-41 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Richard W. Barr, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Stepson




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 May 1946.  
He died in November 2001.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the benefit sought on appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDING OF FACT

The veteran was not evaluated as totally disabled due to a 
service-connected disability or a combination of service 
connected disorders for ten continuous years immediately 
preceding death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.22, 3.102, 3.159, 20.1106 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was thereafter readjudicated in the 
September 2005 supplemental statement of the case.  In a 
March 2006 letter, the RO provided notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the appellant was offered testimony at 
a January 2006 Travel Board hearing, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.

Background

The veteran was hospitalized following a June 1945 automobile 
accident in June 1945 and underwent an amputation of the 
middle upper third of his left arm.  He suffered from 
paralysis of movements, left shoulder girdle muscle atrophy; 
and residuals of left femur, tibia, fibula, and left rib 
fractures.  

The veteran's amputation was granted a 100 percent disability 
rating from May 11, 1946 to November 17, 1946 and thereafter 
a 70 percent evaluation.  By a rating decision dated January 
1947 the combined rating for the veteran's disability was 90 
percent from November 1946.

In an October 1987 Board decision, the veteran was denied a 
total rating due to unemployability caused by service-
connected disabilities (TDIU).
 
In a statement received in September 1988, the veteran 
discusses the fact that he is not employed, but he did not 
specifically identify a benefit that he was seeking from VA.  
There was no specific claim of entitlement to a TDIU 
presented.  Cf.  38 C.F.R. § 3.155 (2006) (An informal claim 
must identify the benefit sought.)

In March 1999, the veteran again filed a claim for TDIU.  By 
a rating decision dated March 2000, the veteran was granted 
entitlement to TDIU effective March 5, 1999.

At a January 2006 Travel Board hearing, the appellant 
testified that at the time of his death, the veteran had a 
combined disability rating of 90 percent.  Although the 
veteran's TDIU was not effective until March 5, 1999, the 
appellant testified that he was disabled from 1985 and could 
no longer work.  The appellant was being represented by her 
stepson who also offered testimony.  He stated that his 
father filed a claim in 1985, but there was no way of 
supporting this other than the conversation he had with his 
father.  If he had filed a claim it would have been at the RO 
in Jacksonville.  It was noted that the veteran retired to 
Mexico in 1985.  

Criteria

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service- 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided, in pertinent 
part, that the disability was continuously rated totally 
disabling for a period of at least 10 consecutive years 
immediately preceding death; or if the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error in a prior final rating decision; or if 
the veteran was a former POW who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16 (2006).

Analysis

In this case, the veteran was rated totally disabled since 
March 5, 1999.  The veteran was not a POW nor was he rated 
totally disabled for a period of 10 years immediately prior 
to his death.  

At her January 2006 Travel Board hearing, the appellant 
testified that the veteran filed a claim for TDIU in 1985.  
The evidence shows that the veteran did file a TDIU claim in 
July 1985; however, this was denied by a Board decision in 
October 1987.  That decision is final.  38 U.S.C.A. § 7104 
(West 2002).  

While the appellant argues that the veteran "should have 
been" rated 100 percent since 1985, which would have been 
more than 10 years prior to his death, the United States 
Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003), affirmed 
VA's finding that 38 C.F.R. § 3.22, preclude any 
"hypothetical look back."  Hence, the Court agreed that 38 
C.F.R. § 3.22 preclude a grant of the appeal under the theory 
suggested by the appellant.  While the provisions of 
38 C.F.R. § 3.22 do not preclude the appellant from arguing 
that prior rating decisions were clearly and unmistakably 
erroneous, a claim of clear and unmistakable error has not 
been presented or even pled in this case.  See the pleading 
requirements set forth at 38 C.F.R. § 20.1404 (2006).

Accordingly, given the fact that the veteran was not rated 
100 percent disabled due to a service connected disorder for 
10 years prior to his death, and given that a total 
disability evaluation based on individual unemployability was 
not in effect for 10 years prior to his death, entitlement to 
DIC under 38 U.S.C.A. § 1318 is denied as a matter of law. 


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


